Order entered December 11, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01342-CR

                               KEPHREN THOMAS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F17-16908-K

                                             ORDER
       On October 30, 2017, appellant filed a pro se notice of appeal. On November 22, 2017,

appellant filed a pro se docketing statement representing that he is represented by attorney John

Read, II. Appellant also enclosed a letter requesting appointment of a new attorney on the

ground counsel has refused to “actively advocate” on his behalf, and he was forced to file his

own notice of appeal. To date, Mr. Read has not communicated with the Court in any manner

and appellant is listed in our records as representing himself pro se. The clerk’s record was due

on December 4, 2017 and has not been filed.

       We ORDER the trial court to conduct a hearing to determine whether appellant is

represented by counsel and, if not, whether appellant is entitled to court-appointed counsel. If

the trial court finds that appellant is not represented by counsel and is entitled to court-appointed
counsel, we ORDER the trial court to appoint an attorney to represent appellant in the appeal. If

the trial court finds that appellant is not entitled to court-appointed counsel, the trial court shall

determine whether appellant will retain counsel to represent him in the appeal and, if so, the

name, State Bar number, and contact information for retained counsel.

        We ORDER the trial court to transmit a record of the hearing, including findings of fact,

any orders, and any supporting documentation, to this Court within THIRTY DAYS of the date

of this order.

        We ABATE the appeal to allow the trial court to comply with the order. The appeal will

be reinstated thirty days from the date of this order or when the findings are received, whichever

is earlier.


                                                      /s/     LANA MYERS
                                                              JUSTICE